The Surrogate.
The answer of Oliver Charlick’s surviving executors, to the application of the petitioners herein for an accounting, and the citation issued in accordance with the prayer of that answer, furnish no ground for denying such application, or for requiring these petitioners to file an account of the proceedings of their testatrix, as executrix of this decedent. It is evident that the answer in question has been interposed, and the citation issued, upon the notion that the executrices of the deceased executrix could themselves be compelled to account in this proceeding. Such is not the case. These respondents may institute a separate proceeding against them for the purpose of requiring *313them, to account for such property of the original testator as has come to their hands from their testatrix (Code Civ. Pro., § 8606; LeCount v. LeCount, 1 Demarest, 89), or an accounting maybe enforced in the estate of Jane M. Charlick, against her executrices, for establishing any liability of her estate to the estate of Oliver Charlick by reason of her administration of her trust as his executrix (Maze v. Brown, ante, 817).
But the citation complained of by these petitioners must be quashed.